          Case 4:20-cv-01467-JM Document 18 Filed 03/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

LISA RYAN MURPHY                                                           PETITIONER
ADC #760343

v.                                  4:20-cv-01467-JM-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                                           RESPONDENT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

       Dated this 8th day of March, 2021.



                                            ____________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE
